15‐1721‐cv 
     Doroz v. Tect Utica Corp. 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 27th day of September, two thousand sixteen. 
 4    
 5           PRESENT:        PIERRE N. LEVAL,   
 6                           RAYMOND J. LOHIER, JR., 
 7                                Circuit Judges, 
 8                           EDWARD R. KORMAN, 
 9                                District Judge.*   
10           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           Krzysztof Doroz, 
12    
13                                            Plaintiff‐Appellant, 
14                                     
15                                    v.                                                 No. 15‐1721‐cv 
16                                                                                        
17           Tect Utica Corporation,     
18    
19                                            Defendant‐Appellee. 
20           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21            
22            

     *  The Honorable Edward R. Korman, of the United States District Court for the Eastern District of New 
     York, sitting by designation. 

                                                          1
 1          FOR APPELLANT:                              KRZYSZTOF DOROZ, pro se, Utica, NY. 
 2
 3          FOR APPELLEE:                               STEPHEN D. TURNER, Gregory N. 
 4                                                      Longworth, Clark Hill PLC, Grand 
 5                                                      Rapids, MI.     
 6    
 7          Appeal from a judgment of the United States District Court for the 

 8   Northern District of New York (Mae A. D’Agostino, Judge). 

 9          UPON  DUE CONSIDERATION,  IT  IS  HEREBY ORDERED,  ADJUDGED, 

10   AND DECREED that the judgment of the District Court is AFFIRMED.   

11          Plaintiff  Krzysztof  Doroz,  pro  se,  appeals  the  District  Court’s  grant  of 

12   summary  judgment  in  favor  of  Tect  Utica  Corporation  on  his  42  U.S.C.  § 1981 

13   claims.    We  review  the  District  Court’s  grant  of  summary  judgment  de  novo, 

14   construing  all  evidence  and  drawing all  reasonable  inferences  in  Doroz’s  favor.   

15   Sotomayor v. City of New York, 713 F.3d 163, 164 (2d Cir. 2013). 

16          We affirm for the reasons stated by the District Court.    The stray remark 

17   upon  which  Doroz  relies,  uttered  by  a  co‐worker  and  never  reported  to 

18   management, does not amount to a hostile or discriminatory work environment.   

19   See Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111, 115 (2d Cir. 2007), abrogated 

20   on  other  grounds  by  Gross  v.  FBL  Fin.  Servs.,  Inc.,  557  U.S.  167,  177–78  (2009).   

21   Nor was Doroz similarly situated to the two comparators to whom he pointed in 


                                                    2
 1   support of his disparate‐treatment claim.    See Lizardo v. Denny’s, Inc., 270 F.3d 

 2   94, 101 (2d Cir. 2001).   Doroz also failed to introduce any evidence that he was 

 3   passed over for a promotion because of discrimination, rather than because of his 

 4   qualifications.    See Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 129 (2d Cir. 

 5   2004).    Finally, Doroz failed to rebut the evidence that he was fired and refused 

 6   reinstatement  for  a  legitimate,  non‐discriminatory,  and  non‐retaliatory 

 7   reason—his insubordination when asked to move to a different department.    See 

 8   Holt v. KMI–Continental, Inc., 95 F.3d 123, 129–31 (2d Cir. 1996). 

 9         We have considered Doroz’s remaining arguments and conclude they are 

10   without  merit.    For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of  the 

11   District Court. 

12                                         FOR THE COURT:   
13                                         Catherine O=Hagan Wolfe, Clerk
14    




                                              3